Citation Nr: 1809113	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  10-24 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a neck/cervical spine disorder, to include possible upper extremity radiculopathy. 

REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1975 to July 1977. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied the claim for service connection for a neck/cervical spine disorder.

The Veteran requested a Board hearing in his June 2010 VA Form 9, but subsequently withdrew that request.

The claim has been previously remanded by the Board, most recently in June 2017, and has now been returned for appellate review.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999) 


FINDING OF FACT

A chronic neck/cervical spine disorder, to include possible upper extremity radiculopathy, was not shown in service or for many years thereafter, and the most probative evidence indicates the Veteran's current neck/cervical spine disorder, to include possible upper extremity radiculopathy, is not related to service.


CONCLUSION OF LAW

The criteria for service connection for a neck/cervical spine disorder, to include possible upper extremity radiculopathy, have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in May 2009.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With respect to the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports. 

The Veteran was afforded VA examinations in February 2016 and with addendum opinion in June 2017, the reports of which have been associated with the claims file.  When read in conjunction, the VA examinations and opinions are thorough and adequate and provide a sound basis upon which to base a decision with regard to the claim being decided herein.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his claimed disorders.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board also notes that actions requested in the prior remands have been undertaken.  In this regard, efforts were made to obtain treatment records from VA facilities identified by the Veteran; the Veteran was asked to provide the requisite forms in order for VA to obtain private treatment records; and VA examinations with opinions were conducted.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

Neither the Veteran nor his representative has raised any further issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  In sum, there is no indication of additional notice or evidence that would be reasonably likely to assist the Veteran in substantiating the current claim.

Service Connection Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

For certain chronic diseases such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a). 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a)(2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000).   

Analysis

The Veteran has claimed that he has a neck/cervical spine disorder, to include possible upper extremity radiculopathy, which was incurred during active service.  

For the reasons set forth below, service connection is not warranted in this case for a neck/cervical spine disorder, to include possible upper extremity radiculopathy.  

As an initial matter, a review of the record does not show a current diagnosis of upper extremity radiculopathy.  While a finding that the Veteran had a disability "at some point during the processing of his claim," can satisfy the service connection requirement for manifestation of current disability, the weight of the evidence does not demonstrate that the Veteran has been diagnosed with any bilateral upper extremity radiculopathy at any time since he filed his current claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  

Of note, while an August 2009 VA examiner noted possible nerve root impingement, a more recent May 2014 private treatment report indicates an impression of cervical spondylosis without radiculopathy and cervicalgia following an MRI noting cervical spondylosis with degenerative changes, but no signal change in the spinal cord and no surgical canal stenosis.  In addition, according to the February 2016 VA examination report, the examiner noted that the Veteran had December 2009 EMG/NCS which showed bilateral ulnar mononeuropathies across the elbows, and mild right carpal tunnel, without evidence in the right upper extremity for any active radiculopathies.  At that time, she noted that these are not cause by or related to the claimed neck/cervical condition, or cervical radiculopathy and that they were completely unrelated, separate medical conditions.  

While the Veteran is competent to report having pain or discomfort, the evidentiary record does not reflect any diagnosed upper extremity radiculopathy.  See Sanchez-Benitez, supra (a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted; "pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted"). 

However, the Board notes that the Veteran has been diagnosed during the course of the appeal with a neck disability.  Specifically, in addition to an August 2009 VA treatment record noting multilevel degenerative disc disease of the cervical spine, the Veteran was afforded a VA examination in February 2016 which notes diagnoses of cervical spondylosis and multilevel degenerative disc disease involving the cervical spine.  Accordingly, the first criterion for establishing service connection has been met for the claimed neck disability.  The question becomes whether this condition is related to service.

The Veteran reports that when stationed on Treasure Island in San Francisco on board the tug boat Poughkeepsie, the gang plank broke loose while tying up to a ship and slammed him into the port side bulkhead of the tug.  The Veteran indicated that he went down to the deck and then the boat rolled and the gang plank came down on his back and neck.  The Veteran contends that all they did for him in 1977 was an x-ray of only his left shoulder, put his arm in a sling, and sent him on his way.  He also asserts that he has had problems ever since, to include pain in the shoulders, neck and right hand, which had gradually worsened, and that he had overlooked nerve damage.  See May 2009 VA Form 21-4138; June 2010 VA Form 9.  

Service treatment records indicate that the Veteran was diagnosed with a fractured right thumb and strained neck muscles in January 1976 following running into a wall while intoxicated.  There is no competent evidence of arthritis affecting the neck or any neurological disability to include in service or within one year following discharge from service, thus competent evidence linking the current neck conditions with service is required to establish service connection. 

According to the June 2017 VA examination report, the examiner reviewed the Veteran's claims folder.  She noted the January 1976 in-service complaints of neck pain and assessment of sprained neck muscle.  She further noted subsequent service treatment records and separation examination being silent for complaints, symptoms, diagnosis, management, or treatment of residual neck muscle sprain and/or sequelae.  The examiner observed that according to a July 2007 treatment record, the Veteran was noted to have a back MRI in 1982 showing a T12 compacted disc and chronic pain since.  Subsequent treatment records showed degenerative disc disease and degenerative joint disease of the cervical spine. 

The examiner opined that the Veteran's current cervical spine spondylosis and multilevel degenerative disc disease is less likely than not a continuation or maturation of the in-service strained/sprained neck muscle in January 1976.  Her rationale noted that the in-service neck muscle sprain resolved without residuals or sequelae.  She further noted that immediate post-service medical residuals are silent for neck/cervical spine conditions, including neck muscle sprain and/or residuals.  Rather, she determined that the neck muscle strain that occurred in January 1976 was not severe enough to result in the development of subsequent cervical degenerative disc disease and arthritis today.  In addition, it was noted that since the Veteran had a temporal gap of about 32 years between the initial 1976 neck strain and the radiologically proven 2009 cervical spine x-ray showing cervical spondylosis and degenerative disc disease, it is not likely that that the original in-service neck strain is causally related in any way to his current cervical spine condition.  She discussed that everyone with chronic or recurrent neck pain had a first episode of neck pain; however it does not necessarily make the initial episode related to the later chronic condition.  The reason, she stated, is that while neck sprain or strain involves the muscles and ligaments (soft tissues) of the spinal region, cervical spondylosis is a degenerative process involving the discs and vertebral bodies.  The one is not the cause of, or related to, the other.  However, individuals often remember an episode "where it all began", despite the lack of a medical nexus.  Moreover, she noted that post-service civilian records (by Dr. Z.E) and 2009 Ortho notes report a history of 1982 MVA (motor vehicle accident) with T12 compression fractures, cervical disc disease and chronic pain since, which was undisclosed by the Veteran. 

Upon review of the record, the Board finds that the preponderance of the evidence is against the claim for service connection for a neck/cervical spine disorder, to include possible upper extremity radiculopathy.  Aside for the January 1976 diagnosis and treatment for a sprained neck muscle, service treatment records are devoid of reference to complaint of, or treatment for, any problems involving the cervical spine or any upper extremity neurological complaints.  At the time of his July 1977 discharge from service, clinical evaluation of the Veteran's spine, neurological system, and upper extremities were evaluated as normal.  Moreover, the VA examiner provided an opinion that the diagnosed cervical spine spondylolysis and multilevel degenerative disc disease were less likely than not caused by, or related to active military service.  This opinion, which stands uncontroverted in the record and which was based on a detailed rationale, is afforded high probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

While the Veteran believes that his neck conditions are related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of the neck degenerative disease or neurological conditions are matters not capable of lay observation, and require medical expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his neck disability is not competent medical evidence.  The Board finds the opinion of the June 2017 VA examiner to be significantly more probative than the Veteran's lay assertions.

In sum, a chronic neck/cervical spine disorder, to include possible upper extremity radiculopathy, were not shown in service or for many years thereafter, and the most probative evidence indicates the current neck disabilities are not related to service.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the probative evidence is against the claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001). 


ORDER

Service connection for a neck/cervical spine disorder, to include possible upper extremity radiculopathy, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


